 In the Matter Of MANCHESTER KNITTED FASHIONS, INC., & MANCHESTERSPORT FASHIONS, INC., EMPLOYERSandAMALGAMATED CLOTHINGWORKERS OF AMERICA, C. I. 0., PETITIONERCase No. 1-R-3468.-Decided April 2, 194'7Mr. Ralph M. Goldstein,of Boston, Mass., for the Employers.Mr..Sidney S. Grant,of Boston, Mass., for the Petitioner.Messrs. Ralph RobertsandHenry P. Healey,both of Boston, Mass.,for the Intervenor.Mr. Lloyd S. Greenidge,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSUpon an amended petition duly filed, hearing in this case was heldatManchester, New Hampshire, on January 17, 1947, before Leo J.Halloran, hearing officer.The hearing officer's rulings made at thehearing are free from prejudicial error and are hereby affirmed.The Employer's request for oral argument is denied inasmuch as therecord, in our opinion, adequately presents the issues and position ofthe parties.Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE EMPLOYERSManchester Knitted Fashions, Inc., herein called Knitted Fashions,is a New Hampshire corporation having its principal office and placeof business in Manchester, New Hampshire, where it is engaged in themanufacture of knitted outerwear, such as knitted sweaters, knittedpajamas and "T"-shirts.During 1946, Knitted Fashions purchasedyarn valued at more than $100,000, of which in excess of 50 percentwas purchased outside the State of New Hampshire.During thesame period, it produced finished products valued at more than$100,000, of which approximately 95 percent was shipped out of theState.73 N. L. R. B., No. 93.471 472DECISIONSOF NATIONALLABOR RELATIONS BOARDManchester Sport Fashions, Inc., herein called Sport Fashions, isa New Hampshire corporation having its principal office and place ofbusiness in Manchester, New Hampshire, where it is engaged in themanufacture of woven outerwear such as woven sport shirts andwoven shorts.During 1946, Sport Fashions purchased woven clothvalued at more than $50,000, of which in excess of 95 percent waspurchased outside the State of New Hampshire.During the sameperiod, it produced finished products valued at more than $50,000,of which approximately 95 percent was shipped out of the State.Each Employer admits, and we find, that it is engaged in commercewithin the meaning of the National Labor Relations Act.II.THE ORGANIZATIONSINVOLVEDThe Petitioner is a labor organization affiliatedwith theCongressof Industrial Organizations,claiming to represent employees of theEmployer.International Ladies' GarmentWorkers' Union,herein called theIntervenor,is a labor organization affiliated with the American Fed-eration of Labor, claiming to represent employees of the Employer.III.THE QUESTION CONCERNING REPRESENTATIONThe Employers refuse to recognize the Petitioneras the exclusivebargaining representative of employees of the Employers until thePetitioner has been certified by the Board in an appropriate unit orunits.We find that a question affecting commerce has arisen concerningthe representation of employees of the Employers, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Petitioner and the Intervenor request a single unit consistingof all production and maintenance employees of both Knitted Fash-ions and Sport Fashions, excluding office and clerical employees andsupervisors.The Employers contend that there should be two sep-arate units, one limited to the employees of Knitted Fashions and theother to the employees of Sport Fashions.The Employers do notobject to the categories of employees to be included in and excludedfrom any unit or units.Knitted Fashions and Sport Fashions are separate corporationshaving, however, identical corporate officers.They rent and occupytwo floors of the same building. Each corporation occupies a separatepart of the leased premises and pays rent directly to the owner forthe part so used.'The working area of Knitted Fashions is separated1The record does not disclose whether each Employer has a separate lease. MANCHESTER KNITTED FASHIONS, INC.473from that of Sports Fashions by an aisle 10 to 30 feet in width, an ironrailing and a partition.Separate facilities, such as dining rooms;rest rooms, lockers and entrances to the plant premises are providedfor the employees of each corporation. Separate time clocks are alsoin use.Each company has its own shippers, shipping rooms, officesand office help, except as indicated hereinafter.The two corporations are engaged in the manufacture of differentproducts requiring the use of different raw materials and the appli-cation of different production techniques.Because the skills requiredare different, there is no interchange of skilled employees between thecompanies.Unskilled employees are occasionally "loaned" by onecorporation to the other.When this occurs, a charge is made againstthe borrowing corporation for the services so rendered except whenthe time involved is too sin all to be taken into account.The manufac-turing operations of each corporation are separately supervised.'There is no interchange of supervisory personnel between the corpora-tions.Each corporation maintains separate financial records, bank ac-counts, pay-roll records and group health and accident insurance poli-cies.Each corporation also purchases its own raw materials throughdifferent purchasing agents.Certain employees of Knitted Fashions also perform services forSport Fashions but the latter is charged for services so rendered.Among the employees of Knitted Fashions who perform services forSport Fashions are the personnel director who interviews applicantsfor jobs at both companies, the telephone operator who handles tele-phone calls for both companies, and the chief bookkeeper who pre-pares the pay rolls for the two corporations.Under all the circumstances, we are of the opinion that the extentof integration between the two corporations is insufficient to warranta single unit composed of employees of both corporations.Accord-ingly, we shall establish two separate units, one limited to the em-ployees of Knitted Fashions and the other to the employees of SportFashions.3We find that the following units, excluding from each unit all officeand clerical employees, executives, foremen and all other supervisoryemployees with authority to hire, promote, discharge, discipline, orotherwise effect changes in the status of employees, or effectively rec-ommend such action, constitute units appropriate for the purposes ofcollective bargaining within the meaning of Section 9 (b) of the Act:2The superintendent of operations for Eniteed Fashions acts as technical advisor forSport FashionsHowever, the operations of the latter are under the full-time directionof a manager3Matter of Consolidated Electrical Products,71 N. L R B. 360 ;Matter of Reeves'Bound Laboratories,Inc.,60 N.L. R. B. 463;Matter of The 4irparts Company,59 N. L.R B 1341. 474DECISIONS OF NATIONAL LABOR RELATIONS BOARD(1)All production and maintenance employees of Knitted Fash-ions.(2)All production and maintenance employees of Sport Fashions.DIRECTION OF ELECTIONS 4As part of the investigation to ascertain representatives for thepurposes of collective bargaining with Manchester Knitted Fashions,Inc., and Manchester Sport Fashions, Inc., both of Manchester, NewHampshire, separate elections by secret ballot shall be conducted asearly as possible, but not later than thirty (30) days from the date ofthis Direction, under the direction and supervision of the RegionalDirector for the First Region, acting in this matter as agent for theNational Labor Relations Board, and subject to Sections 203.55 and203.56, of National Labor Relations Board Rules and Regulations-Series 4, among the employees in the units found appropriate in Sec-tion IV, above, who were employed during the pay-roll period im-mediately preceding the date of this Direction, including employeeswho did not work during said pay-roll period because they were ill oron vacation or temporarily laid off, and including employees in thearmed forces of the United States who present themselves in personat the polls, but excluding those employees who have since quit or beendischarged for cause and have not been rehired or reinstated prior tothe date of the elections, to determine whether they desire to be rep-resented by Amalgamated Clothing Workers of America, C. I. 0., orby International Ladies' Garment Workers' Union, A. F. of L., forthe purposes of collective bargaining, or by neither.4Anyparticipant in the elections herein may,upon its prompt request to,and approvalthereof by,the Regional Director,haveits name removedfrom theballot.